Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,4,6,8,9,11,13,15,16,18 and 20   are rejected under 35 U.S.C 103 as being patentable over Olabiyi et al.  ( USPUB 20180053108)  in view of Fernando Bernuy ( NPL DOC:  " Topological Semantic Mapping and Localization in Urban Road Scenarios,"17/11/2017 J Intell Robot Syst,(2018) 92:19–32,https://doi.org/10.1007/s10846-017-0744-x, Pages. 20-25).

As per claim 1,  Olabiyi et al. teaches A processor comprising: 2one or more circuits to use one or more neural networks (  Paragraph [0018]- “…each one of the forward sequence processor, the backward sequence processor, and the temporal fusion processor includes a plurality recurrent neural network cells….” AND Paragraph [0098]- “… At 405, the action prediction processor 257 may input the features for prediction into a prediction network 705 (e.g., which may include one or more recurrent neural networks), and at 407, the action prediction processor 257 may generate one or more predicted labels (e.g., a predicted label may describe one or more predicted driver actions)…”),using one or 4more images of the environment surrounding the one or more vehicles ( Paragraphs [0124-0125]) , in order to control 5movement of the one or more vehicles ( control of the vehicle taught within Paragraphs [0130],[0132]) .  

However, within analogous art, Fernando Bernuy teaches  generate one or more 3topological representations of an environment surrounding one or more vehicles ( Topological mapping around the autonomous vehicle shown within Page 21- Fig. 1  and Page 20 ,Col. 1- “…a novel topological semantic mapping and localization methodology for largescale outdoor scenarios is proposed. This approach relies on the vehicle’s odometry and orientation, and a state-of-the-art semantic segmentation method to build a so-called Topological Semantic Map (TSM), which corresponds to a large scale topological map built to describe the environment and to allow self-localization. The results show that by using both the topological and semantic information in urban…”) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. because the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  provides a system and method for implementing a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al.  for implementation of a system and method  for  a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle.

1 As per claim 2,Combination of Olabiyi et al. and Fernando Bernuy teach claim 1, 
Olabiyi et al. teaches wherein the one or more topological 2representations of the environment correspond to one or more vector space models ( Paragraph [0111]- “…the same input vector (e.g., the features for prediction and/or the sensor data may be represented as a vector) may be processed through the forward sequence processor 709 and the backward sequence processor 711. For example, during deployment, the forward sequence processor 709 may process the input vector in forward order and the backward sequence processor 711 may process a delayed version of the input vector (e.g., the same data input into the forward sequence processor 709) in reverse order….”)  determined 3based at least in part upon one or more temporal sequences of the one or more images ( temporal sequences taught within [0105], [0113-0114]) .  

1 As per claim 4, Combination of Olabiyi et al. and Fernando Bernuy teach claim 1,
Olabiyi et al. teaches wherein the one or more images are obtained 2from video data representative of one or more views of the environment ( Paragraphs [0055-0056]- “…The sensor(s) 103 may also include one or more optical sensors configured to record images including video images and still images of an inside or outside environment of a moving platform 101, record frames of a video stream using any applicable frame rate, encode and/or process the video and still images captured …”) .  

1 As per claim 6, Combination of Olabiyi et al. and Fernando Bernuy teach claim 1,
Olabiyi et al. teaches wherein the one or more topological 2representations of the environment are further generated using additional sensor data captured at 3one or more locations in the environment( sensors for capturing data taught within Paragraphs [0057-0058], [0093] and [0112]) . 
 

33\\NORTHCA - 1R2674/001002 - 2583310 vi As per claim 8, Olabiyi et al. teaches A vehicle comprising: one or more processors to control movement of the vehicle( control of the vehicle taught within Paragraphs [0130],[0132] using one or more 3neural networks (  Paragraph [0018]- “…each one of the forward sequence processor, the backward sequence processor, and the temporal fusion processor includes a plurality recurrent neural network cells….” AND Paragraph [0098]- “… At 405, the action prediction processor 257 may input the features for prediction into a prediction network 705 (e.g., which may include one or more recurrent neural networks), and at 407, the action prediction processor 257 may generate one or more predicted labels (e.g., a predicted label may describe one or more predicted driver actions)…”), at least in part, on one or more images of the environment 5surrounding the vehicle( Paragraphs [0124-0125]).  
Olabiyi et al. does not explicitly teach to generate one or more topological representations of an environment 4surrounding the vehicle based,
	However, within analogous art, Fernando Bernuy teaches generate one or more topological representations of an environment 4surrounding the vehicle based( Topological mapping around the autonomous vehicle shown within Page 21- Fig. 1  and Page 20 ,Col. 1- “…a novel topological semantic mapping and localization methodology for largescale outdoor scenarios is proposed. This approach relies on the vehicle’s odometry and orientation, and a state-of-the-art semantic segmentation method to build a so-called Topological Semantic Map (TSM), which corresponds to a large scale topological map built to describe the environment and to allow self-localization. The results show that by using both the topological and semantic information in urban…”),
	One of ordinary skill in the art would have been motivated to combine the teaching of Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. because the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  provides a system and method for implementing a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al.  for 


1 As per claim 9, Combination of Olabiyi et al. and Fernando Bernuy teach claim 8,
Olabiyi et al. teaches wherein the one or more topological 2representations of the environment correspond to one or more vector space models ( Paragraph [0111]- “…the same input vector (e.g., the features for prediction and/or the sensor data may be represented as a vector) may be processed through the forward sequence processor 709 and the backward sequence processor 711. For example, during deployment, the forward sequence processor 709 may process the input vector in forward order and the backward sequence processor 711 may process a delayed version of the input vector (e.g., the same data input into the forward sequence processor 709) in reverse order….”)  determined 3based at least in part upon one or more temporal sequences of the one or more images ( temporal sequences taught within [0105], [0113-0114]) .  


1 As per claim 11, Combination of Olabiyi et al. and Fernando Bernuy teach claim 8,
Olabiyi et al. teaches wherein the one or more images are obtained from 2video data representative of one or more views of the environment ( Paragraphs [0055-0056]- “…The sensor(s) 103 may also include one or more optical sensors configured to record images including video images and still images of an inside or outside environment of a moving platform 101, record frames of a video stream using any applicable frame rate, encode and/or process the video and still images captured …”) .  

1 As per claim 13, Combination of Olabiyi et al. and Fernando Bernuy teach claim 8,
Olabiyi et al. teaches wherein the one or more topological 2representations of the environment are further generated using additional sensor data captured at 3one or more locations in the environment ( sensors for capturing data taught within Paragraphs [0057-0058], [0093] and [0112]) . 
 
1 As per claim 15, Olabiyi et al.  teaches A method comprising: 2using one or more neural networks (  Paragraph [0018]- “…each one of the forward sequence processor, the backward sequence processor, and the temporal fusion processor includes
a plurality recurrent neural network cells….” AND Paragraph [0098]- “… At 405, the action prediction processor 257 may input the features for prediction into a prediction network 705 (e.g., which may include one or more recurrent neural networks), and at 407, the action prediction processor 257 may generate one or more predicted labels (e.g., a predicted label may describe one or more predicted driver actions)…”)  using one or more images of 34 \\NORTHCA - 1R2674/001002 - 2583310 vithe environment surrounding the one or more vehicles ( Paragraphs [0124-0125])in order to control movement of the one or more vehicles( control of the vehicle taught within Paragraphs [0130],[0132]) .  

Olabiyi et al. does not explicitly teach to generate one or more topological 3representations of an environment surrounding one or more vehicles,
However, within analogous art, Fernando Bernuy teaches to generate one or more topological 3representations of an environment surrounding one or more vehicles( Topological mapping around the autonomous vehicle shown within Page 21- Fig. 1  and Page 20 ,Col. 1- “…a novel topological semantic mapping and localization methodology for largescale outdoor scenarios is proposed. This approach relies on the vehicle’s odometry and orientation, and a state-of-the-art semantic segmentation method to build a so-called Topological Semantic Map (TSM), which corresponds to a large scale topological map built to describe the environment and to allow self-localization. The results show that by using both the topological and semantic information in urban…”) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. because the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  provides a system and method for implementing a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al.  for implementation of a system and method  for  a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle.

1 As per claim 16, Combination of Olabiyi et al. and Fernando Bernuy teach claim 15,
 Olabiyi et al. teaches wherein the one or more topological 2representations of the environment correspond to one or more vector space models ( Paragraph [0111]- “…the same input vector (e.g., the features for prediction and/or the sensor data may be represented as a vector) may be processed through the forward sequence processor 709 and the backward sequence processor 711. For example, during deployment, the forward sequence processor 709 may process the input vector in forward order and the backward sequence processor 711 may process a delayed version of the input vector (e.g., the same data input into the forward sequence processor 709) in reverse order….”)  determined 3based at least in part upon one or more temporal sequences of the one or more images ( temporal sequences taught within [0105], [0113-0114]) .

1 As per claim 18, Combination of Olabiyi et al. and Fernando Bernuy teach claim 15,
Olabiyi et al. teaches further comprising: 2obtaining the one or more images from video data representative of one or more 3views of the environment ( Paragraphs [0055-0056]- “…The sensor(s) 103 may also include one or more optical sensors configured to
record images including video images and still images of an inside or outside environment of a moving platform 101, record frames of a video stream using any applicable frame rate, encode and/or process the video and still images captured …”) .  

1 As per claim 20, Combination of Olabiyi et al. and Fernando Bernuy teach claim 15,
Olabiyi et al. teaches wherein the one or more topological 2representations of the environment are further generated using additional sensor data captured at 3one or more locations in the environment ( sensors for capturing data taught within Paragraphs [0057-0058], [0093] and [0112]) . 


2.	Claims 7 and 14  are rejected under 35 U.S.C 103 as being patentable over Olabiyi et al.  ( USPUB 20180053108)  in view of Fernando Bernuy ( NPL DOC:  " Topological Semantic Mapping and Localization in Urban Road Scenarios,"17/11/2017 J Intell Robot Syst,(2018) 92:19–32,https://doi.org/10.1007/s10846-017-0744-x, Pages. 20-25) in further view of HUANG et al. ( USPUB 20190065867).

1 As per claim 7, Combination of Olabiyi et al. and Fernando Bernuy teach claim 1,
Combination of Olabiyi et al. and Fernando Bernuy does not explicitly teach wherein the one or more neural networks are 2trained using one or more sets of image triplets.
Within analogous art, HUANG et al. teaches  wherein the one or more neural networks are 2trained using one or more sets of image triplets (Paragraph [0040]- “… To configure or train the neural network in this manner, pixels for each object class or category are randomly sampled and a triplet loss calculation operation is performed to back-propagate the error and train the neural network accordingly…”) .
	One of ordinary skill in the art would have been motivated to combine the teaching of HUANG et al. within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the System and method for using triplet loss for proposal free instance-wise semantic segmentation for lane detection mentioned by HUANG et al.  provides a system and method for implementing image triplets  loss within autonomous vehicle detection of different objects from image data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for using triplet loss for proposal free instance-wise semantic segmentation for lane detection mentioned by HUANG et al. within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method  with image triplets loss  within autonomous vehicle detection of different objects from image data.

1 As per claim 14, Combination of Olabiyi et al. and Fernando Bernuy teach claim 8,
Combination of Olabiyi et al. and Fernando Bernuy does not explicitly teach wherein the one or more neural networks are 2trained using one or more sets of image triplets.
Within analogous art, HUANG et al. teaches  wherein the one or more neural networks are 2trained using one or more sets of image triplets (Paragraph [0040]- “… To configure or train the neural network in this manner, pixels for each object class or category are randomly sampled and a triplet loss calculation operation is performed to back-propagate the error and train the neural network accordingly…”) .
	One of ordinary skill in the art would have been motivated to combine the teaching of HUANG et al. within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the System and method for using triplet loss for proposal free instance-wise semantic segmentation for lane detection mentioned by HUANG et al.  provides a system and method for implementing image triplets  loss within autonomous vehicle detection of different objects from image data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for using triplet loss for proposal free instance-wise semantic segmentation for lane detection mentioned by HUANG et al. within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method  with image triplets loss  within autonomous vehicle detection of different objects from image data.



3.	Claims  3,10 and 17  are rejected under 35 U.S.C 103 as being patentable over Olabiyi et al.  ( USPUB 20180053108)  in view of Fernando Bernuy ( NPL DOC:  " Topological Semantic Mapping and Localization in Urban Road Scenarios,"17/11/2017 J Intell Robot Syst,(2018) 92:19–32,https://doi.org/10.1007/s10846-017-0744-x, Pages. 20-25) in further view of Brian Yamauchi ( NPL DOC:  " Spatial Learning for Navigation in Dynamic
Environments,"17/11/2017,IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS-PART B CYBERNETICS, VOL 26, NO 3, JUNE 1996, Pages. 496-503).

1 As per claim 3, Combination of Olabiyi et al. and Fernando Bernuy teach claim 1,
Combination of Olabiyi et al. and Fernando Bernuy does not explicitly teach wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles.
Within analogous art , Brian Yamauchi teaches  wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles (  Mobile robot in context of moving vehicles taught within Page 496, Col. 2- “…If mobile robots are to realize
their potential, they require certain abilities which they currently lack.In particular, they need the ability to operate robustly in changing environments. Some changes may take the form of moving people and vehicles; … Mobile robots also need the ability to explore and learn about their environments. In some cases, mobile robots may be provided with a map of their world …” AND Page 497, Col. 1- “…robust exploration and navigation in dynamic environments containing transient, topological, and perceptual changes. The specific contributions of this work are the following: Adaptive place networks: spatial representations that are constructed incrementally and constantly adapt to changes encountered by the robot, enabling robust navigation in the presence of topological changes….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi  provides a system and method for implementing  spatial learning for mobile robots or autonomous body to explore and navigate in dynamic environment. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method for  spatial learning by mobile robots or autonomous body to explore and navigate in dynamic environment.

1 As per claim 10, Combination of Olabiyi et al. and Fernando Bernuy teach claim 8,
Combination of Olabiyi et al. and Fernando Bernuy does not explicitly teach wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles.
Within analogous art ,Brian Yamauchi teaches  wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles (  Mobile robot in context of moving vehicles taught within Page 496, Col. 2- “…If mobile robots are to realize
their potential, they require certain abilities which they currently lack.In particular, they need the ability to operate robustly in changing environments. Some changes may take the form of moving people and vehicles; … Mobile robots also need the ability to explore and learn about their environments. In some cases, mobile robots may be provided with a map of their world …” AND Page 497, Col. 1- “…robust exploration and navigation in dynamic environments containing transient, topological, and perceptual changes. The specific contributions of this work are the following: Adaptive place networks: spatial representations that are constructed incrementally and constantly adapt to changes encountered by the robot, enabling robust navigation in the presence of topological changes….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi  provides a system and method for implementing  spatial learning for mobile robots or autonomous body to explore and navigate in dynamic environment. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method for  spatial learning by mobile robots or autonomous body to explore and navigate in dynamic environment.

1 As per claim 17, Combination of Olabiyi et al. and Fernando Bernuy teach claim 15,
Combination of Olabiyi et al. and Fernando Bernuy does not explicitly teach wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles.
Within analogous art , Brian Yamauchi teaches  wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles (  Mobile robot in context of moving vehicles taught within Page 496, Col. 2- “…If mobile robots are to realize
their potential, they require certain abilities which they currently lack.In particular, they need the ability to operate robustly in changing environments. Some changes may take the form of moving people and vehicles; … Mobile robots also need the ability to explore and learn about their environments. In some cases, mobile robots may be provided with a map of their world …” AND Page 497, Col. 1- “…robust exploration and navigation in dynamic environments containing transient, topological, and perceptual changes. The specific contributions of this work are the following: Adaptive place networks: spatial representations that are constructed incrementally and constantly adapt to changes encountered by the robot, enabling robust navigation in the presence of topological changes….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi  provides a system and method for implementing  spatial learning for mobile robots or autonomous body to explore and navigate in dynamic environment. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method for  spatial learning by mobile robots or autonomous body to explore and navigate in dynamic environment.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 5,12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the one or more neural networks 2include one or more deep convolutional neural networks (CNNs) to extract one or more features 3from the one or more images and generate the one or more topological representations based at 4least in part upon the one or more features..  ” 

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12: “…the one or more neural networks include 2one or more deep convolutional neural networks (CNNs) to extract one or more features from the 3one or more images and generate the one or more topological representations based at least in 4part upon the one or more features. “

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim19: “…the one or more neural networks include 2one or more deep convolutional neural networks (CNNs) to extract one or more features from the 3one or more images and generate the one or more topological representations based at least in 4part upon the one or more features. ” 






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637